107 F.3d 7
Michael Grabowski, Bruce Travers, Kenneth Feldman, JohnMacready, James Mueller, David Toracinta, JohnMcKenna, Erik Stangeby, James Huntv.Robert Bonner, Russell Hayman, Stephen H. Greene, David L.Westrate, James L. Bramble, Thomas B. Byrne, Dale W.Schuitema, Lee Wayne Nicks, Lowery Leong, Sidney Hayakawa,Robert A. Bryden, James Milford, John Toal, William P.McMullan, John Peluso, Nagy Khairallah, Betty Munoz, U.S.Drug Enforcement Administration, Estate of Maria
NO. 95-5532United States Court of Appeals,Third Circuit.
Jan 31, 1997
Appeal From:  D.N.J. , No. 94-02363

1
Affirmed in part, Vacated in part.